Citation Nr: 0607419	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-27 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux and duodenitis, also claimed as stomach problems and 
nausea due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
December 1985 to April 1986, on active duty from December 
1990 to June 1991, on ACDUTRA from May 1994 to September 
1994, and on active duty from February 2002 to September 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating determination of 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

At his November 2005 hearing, the veteran reported a 
worsening of his symptomatology as it related to his service-
connected anxiety disorder since his last comprehensive VA 
examination.  VA is obliged to afford a veteran 
contemporaneous examinations where there is evidence of an 
increase in the severity of the disability.  VAOPGCPREC 11-95 
(1995).  The veteran is competent to provide an opinion that 
his disabilities have worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

With regard to the issues of service connection for a low 
back disorder and a gastrointestinal disorder, the Board 
notes that the veteran's private physician, O. Harden, M.D., 
in a January 2005 letter, indicated that based upon a review 
of treatment records brought by the veteran, it was his 
belief that the veteran's gastroesophageal reflux disease and 
chronic back pain were related to his period of service.  

The Board further observes that it does not appear that the 
veteran's period of active service from February 2002 to 
September 2002 has been taken into account when making 
determinations on the issues of service connection for any 
current gastrointestinal disorder or low back disorder.  The 
Board does note that the veteran was diagnosed with GERD on 
several occasions during his last period of active service.  
The Board also notes that the veteran reported having back 
pain during this time period.  

The Board further observes that the veteran has expressed his 
belief that his current gastrointestinal problems may arise 
as a result of the medications that he is taking for his 
service-connected anxiety disorder.  The Board observes that 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  The Board is of the 
opinion that the veteran should be afforded additional VA 
examinations for his gastrointestinal and low back 
complaints, with the examiners rendering an opinion as to the 
nature and etiology of these disorders and whether they are 
related to any of his periods of active service or ACDUTRA.

Accordingly, this matter is remanded for the following:  

1.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current low back 
disorder.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  The examiner should offer the 
following opinion:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current low back 
disorder, if found, is related to the 
veteran's periods of active service or 
ACDUTRA?  The examiner is to set forth 
all findings and conclusions in a clear, 
comprehensive and legible manner.  
Complete detailed rationale is requested 
for each opinion that is rendered.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current 
gastrointestinal disorder, including GERD 
and duodenitis.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review.

The examiner is requested to render the 
following opinions:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current 
gastrointestinal disorder, including GERD 
or duodenitis, if found, is related to 
any of the veteran's period of active 
service or ACDUTRA?  If not, then is it 
at least as likely as not that the 
veteran's service-connected anxiety 
disorder or headaches, including taking 
prescription medication for these 
disorders and their resulting residuals, 
caused or aggravated any gastrointestinal 
disorder, including GERD or duodenitis?  
The examiner is to set forth all findings 
and conclusions in a clear, comprehensive 
and legible manner.  Complete detailed 
rationale is requested for each opinion 
that is rendered. 

3.  The veteran should be scheduled for a 
VA examination to determine the severity 
of his service-connected anxiety 
disorder.  All indicated tests and 
studies should be performed and all 
findings must be reported in detail.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should assign a GAF score only as it 
relates to his service-connected anxiety 
disorder.  Complete detailed rationale is 
required for each opinion that is 
rendered.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
C. TRUEBA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


